Order entered October 19, 2012




                                            In The




                                      No. 05-12-00589-CV

                      GREYHOUND LINES, INC., ET AL., Appellants

                                             V.

                                   ASHLEY REEDY, Appellee

                           On Appeal from the 193rd District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 09-09239

                                          ORDER
       The Court has before it appellants’ October 17, 2012 unopposed motion for extension of

time to file brief of appellants. The Court GRANTS the motion and ORDERS appellants to file

their brief by October 24, 2012.                                                ¯



                                                  MOLLY
                                                  JUSTICE